


110 HR 3027 IH: Effective Law Enforcement through

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3027
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to require the
		  electronic recording of custodial interrogations in Federal criminal
		  cases.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Law Enforcement through
			 Transparent Interrogations Act of 2007.
		2.Recording of
			 Federal investigative interrogations
			(a)In
			 generalChapter 223 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					3512.Recording of
				Federal investigative interrogations
						(a)Generally
				requiredExcept as provided in this section, statements by an
				individual obtained in an unrecorded custodial interrogation after the date of
				the enactment of this section are inadmissible against that individual in a
				prosecution for a Federal felony.
						(b)ExceptionsSubsection (a) does not apply if the court
				determines an imminent threat of bodily injury or other exigent circumstance
				made the recording of the interrogation impracticable.
						(c)DefinitionsIn
				this section—
							(1)the term
				custodial interrogation means questioning of an individual while
				the individual is in the custody of a law enforcement officer in connection
				with a criminal investigation;
							(2)the term
				unrecorded means, with respect to a custodial interrogation, that
				the interrogation, including the advice required by law to be given to the
				individual of that individual’s constitutional rights, was not entirely
				captured in an electronic recording that is available at the time of the trial
				for the felony in which evidence is sought to be introduced;
							(3)the term electronic recording
				means a complete and authentic electronic recording created by visual or audio
				media, including by motion picture, videotape, audio tape or digital media;
				and
							(4)the term law
				enforcement officer means an individual acting with public authority to
				investigate or prosecute a criminal
				offense.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of
			 chapter 223 of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						3512. Recording of Federal investigative
				interrogations.
					
					.
			
